Citation Nr: 1518819	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-16 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for mid-back pain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for left knee pain.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As relevant to the Veteran's claim for service connection for a right knee disorder, the Board observes that such claim was initially denied in an April 2009 rating decision on the basis that there was no evidence of a current right knee disorder or a relationship between such and service.  However, within one year of the issuance of such decision, additional, relevant evidence consisting of VA treatment records was associated with the record.  Such include a February 2010 VA X-ray of the bilateral knees that revealed a mild degree of degenerative joint disease.  Therefore, as such evidence was received within one year of the April 2009 rating decision and may be considered new and material as it relates to a previously unestablished fact, i.e., evidence of a current disability, such rating decision did not become final and the Veteran's claim for service connection for a right knee disorder is reviewed on a de novo basis.  Therefore, it has been characterized as shown on the title page of this decision.  38 C.F.R. § 3.156(b) (2014) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claims which was pending at the beginning of the appeal period).    

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals various adjudicatory documents that, with the exception of a January 2015 Informal Hearing Presentation, are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In a final decision issued in April 2009, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for mid-back pain.  

2.  Evidence added to the record since the final April 2009 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for mid-back pain.

3.  In a final decision issued in April 2009, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for left knee pain.  

4.  Evidence added to the record since the final April 2009 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee pain.

5.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

6.  A bilateral foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSIONS OF LAW

1.  The April 2009 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for mid-back pain is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)]. 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for mid-back pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

3.  The April 2009 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for left knee pain is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)]. 

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left knee pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

5.  The criteria for service connection for a right knee disorder have not been met.    38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra,  the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154,38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2010 letter, sent prior to the initial unfavorable decision issued in June 2011, advised the Veteran that his claims for service connection for mid-back pain and left knee pain had been previously denied in a May 1994 rating decision.  He was further informed of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claims.  In addition, such letter advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for a chronic condition to account for right knee pain and a bilateral foot condition.  Furthermore, as relevant to all claims, he was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA examination in connection with his claims pertaining to mid-back pain and left knee pain; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims for service connection for mid-back pain and left knee pain are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeals.

The Board also notes that no examination was conducted in this case nor is one warranted in conjunction with the service connection claims for a right knee and bilateral foot disorder.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claims for service connection for a right knee disorder and a bilateral foot disorder decided herein.  Specifically, as will be discussed below, there is no indication that such disorders are related to service beyond the Veteran's conclusory generalized lay statement.  See McLendon, supra.  In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The Veteran has not alleged a continuity of symptomology.  Moreover, he has not identified an in-service event, injury or disease with respect to either claim nor has he provided any argument with regard to the cause of his claimed disorders.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims. 
   
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.     § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


A.  Mid-Back Pain and Left Knee Pain

The Veteran initially claimed entitlement to service connection for back pain and left knee pain in March 1994.  In a decision issued in May 1994, the RO considered the Veteran's service treatment records as well as April 1994 VA examination reports.  The RO found that the record did not establish a nexus between the current disabilities and service.  

In this regard, the Veteran's service treatment records included complaints of mid-back pain for four days after feeling a pull and an assessment of mid-back strain in October 1993.  In November 1993, complaints of mid-low back pain while doing physical training for three weeks were noted and an assessment of a mid-back strain was made.  An assessment of mechanical low back pain was noted in December 1993.  An undated treatment note reflects complaints of left knee pain for one year.

An April 1994 VA general medicine examination report reflects the Veteran's reports that he had injured his back doing litter duty and that he had occasional back and left knee aches.  An April 1994 VA spine examination report reflects the Veteran's reports that he had injured his back in approximately October 1993 while engaged in heavy physical training, namely running with weighted sand sacks, and that he had wrenched his back while lifting heavy tents; an impression of mechanical low back pain was made.  A VA joint examination report reflects the Veteran's reports that his left knee had been bothering him since approximately November 1993 and that there was no antecedent trauma; an impression of left knee patellofemoral chondromalacia was made.  An April 1994 lumbar X-ray found that there was no abnormality except for a transitional vertebra making it appear as though there were six true lumbar vertebrae while an April 1994 knee X-ray revealed no abnormality.

The Veteran was advised of the decision and his appellate rights in a May 1994 letter.  The Veteran did not enter a notice of disagreement as to the May 1994 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claims which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for mid-back pain and left knee pain was received prior to the expiration of the appeal period stemming from the May 1994 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board observes that the Veteran filed petitions to reopen claims for service connection for mid-back pain and left knee pain in August 2008, which were denied in an April 2009 rating decision on the basis that new and material evidence had not been received in order to reopen such service connection claims.  At such time, the RO considered post-service VA treatment records that continued to show complaints and treatment referable to the Veteran's back and left knee; however, evidence of current complaints and diagnoses were previously of record at the time of the May 1994 rating decision.  Therefore, the RO declined to reopen the Veteran's claims. 

The Veteran was advised of the decision and his appellate rights in an April 2009 letter.  The Veteran did not enter a notice of disagreement as to the April 2009 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)]. In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), as described above, as additional VA treatment records were received within one year of the issuance of the April 2009 rating decision.  However, in the instant case, as such records only show continued complaints and treatment referable to the back and right knee, and no evidence of a nexus between such disorders and service, the Board finds that such do not constitute new and material evidence and, therefore, such regulation is inapplicable.  See also Bond, supra; Roebuck, supra; Muehl, supra.

VA received the Veteran's current application to reopen his previously denied claims in October 2010.  In this regard, the Board again notes that the Veteran's claims were previously denied as the record did not establish a nexus between the claimed disabilities and service.  The Board finds that the newly received evidence likewise fails to demonstrate such a nexus.

The evidence received since the April 2009 rating decision includes additional VA treatment records dated through September 2010.  However, such only demonstrate current disorders of the back and right knee.  

Additionally, while the Veteran has submitted statements regarding the onset and continuity of pain associated with his claimed mid-back and left knee disorders during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the April 2009 rating decision.  Specifically, he simply continues to contend that his conditions are the result of service.

Therefore, the Board finds that the evidence received since the April 2009 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for mid-back pain and left knee pain.  Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeal must be denied.

B.  Right Knee and Bilateral Foot Disorders

The Veteran generally contends that his current right knee disorder and bilateral foot conditions were the result of his service.  In a May 2013 substantive appeal, he indicated that he experienced daily foot and knee pain.

Service treatment records are negative for complaints, treatments or diagnoses related to the right knee and/or bilateral feet.

VA general medicine, spine and joints examination reports dated in April 1994 were negative for complaints, treatments, or diagnoses related to the right knee or bilateral feet.  

The post-service treatment records reflect complaints of right knee pain as well as the Veteran's denial of trauma to the right knee in a January 2006 VA treatment note.  A February 2010 VA knee X-ray found a mild degree of degenerative joint disease that was most pronounced at the patellofemoral joint while a February 2010 VA foot X-ray revealed bilateral calcaneal spurring.

The Board has first considered whether service connection may be granted for arthritis of the right knee as a chronic disease; however, degenerative joint disease was not diagnosed until February 2010, more than 16 years after the Veteran was discharged from service, and he has not alleged a continuity of right knee symptomatology since service.  Further, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested chronic disabilities in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claims.  In this regard, the April 1994 VA examination was negative for complaints, treatments, or diagnoses related to the right knee.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for arthritis as chronic disease is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309; Walker, supra. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disabilities may be related.  In this regard, the Board notes that the Veteran has not alleged sustaining an in-service right knee and/or bilateral foot injury, that the onset of such disorders occurred during service, or that there was an in-service event which resulted in the claimed disorders.  Further, the service treatment records were negative for complaints, treatments, or findings related to such claimed disabilities.  Significantly, there is also no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disabilities, which were diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities, as he has not alleges an in-service event, injury of disease and no probative indication that such diseases are otherwise related to service.  See McLendon, supra. 

The Board notes that the Veteran and his representative have generally contended on his behalf that his right knee disorder and/or bilateral foot disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right knee disorder and/or bilateral foot disorder and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Specifically, while the Veteran is competent to describe his current manifestations of a right knee disorder and/or bilateral foot disorder and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Specifically, the determination of etiology of a right knee disorder and/or bilateral foot disorder requires the interpretation of results found on physical examination and knowledge of the internal musculoskeletal processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right knee disorder and bilateral foot disorder.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for mid-back pain is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for left knee pain is denied.

Service connection for a right knee disorder is denied.

Service connection for a bilateral knee disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


